The opinion of the court was delivered by
Hoyt, C. J.
The issues made by thie pleadings in this action were tried to "a jury, which returned a verdict in favor of the plaintiff for a part only of its claim. The plaintiff made a motion to vacate and set aside this verdict for errors of law occurring upon the trial to which it had excepted.
Thereafter the defendants also moved for a new trial *594for reasons set out in the motion. The two motions were submitted to the court without argument, and an order was made by it which in terms granted the motion of the defendants, and set aside the verdict, and overruled the motion of the plaintiff. From this order this appeal has been prosecuted.
We cannot go into the alleged errors discussed in appellant’s brief for the reason that appellant is not now in a position to obtain any benefit from such errors, if errors they were. The order appealed from, though on its face purporting to grant the motion of the defendants only, and to deny that of plaintiff, in fact granted what each of the parties asked: that was, to have the verdict vacated and set aside. This being so, neither of the parties could appeal from such order for the reason that it must be held to have been entered at the request of each of them.
The order will be affirmed.
Dunbar, Scott, Anders and Gordon, JJ., concur.